Exhibit 99.2 ASSET ACQUISITION AGREEMENT BY AND AMONG MESA LABORATORIES, INC., NORTH BAY / BIOSCIENCE, LLC AND THE MEMBERS OF NORTH BAY/ BIOSCIENCE, LLC August 6, 2015 TABLE OF CONTENTS ASSET ACQUISITION AGREEMENT 1 WITNESSETH 1 ARTICLE I 1 Definitions 1 ARTICLE II 3 Transactions; Terms, Manner and Timing of Purchase 3 2.1 Purchase and Sale of Purchased Assets 3 2.2 Excluded Assets 4 2.3 Assumed Liabilities 5 2.4 Excluded Liabilities 5 2.5 Consideration 6 2.6 Time and Place of Closing 7 ARTICLE III 7 Representations and Warranties of Mesa 7 3.1 Organization 7 3.2 Authorization; Enforceability 7 3.3 No Violation or Conflict 7 3.4 Consents of Governmental Authorities and Others 7 3.5 No Brokers 8 3.6 Financing 8 3.7 Disclosure 8 3.8 No Additional Representations 8 ARTICLE IV 8 Representations and Warranties of NBBS and the Members 8 4.1 Organization 8 4.2 Authorization; Enforceability 8 4.3 No Violation or Conflict 8 4.4 Permits 9 4.5 Title to Purchased Assets 9 4.6 Inventory 9 4.7 Contracts 9 4.8 Proceedings 10 Taxes 10 Product Warranty 10 4.11 Consents of Governmental Authorities and Others 10 4.12 Compliance 10 4.13 Conduct of Business 10 4.14 Environmental Matters 11 4.15 Financial Statements 11 4.16 I ntellectual Property 11 4.17 Properties 12 4.18 Disclosure 12 4.19 No Additional Representations 12 ARTICLE V 12 Additional Agreements 12 5.1 Survival of the Representations and Warranties 12 5.2 Investigation 12 5.3 NBBS Indemnification 12 5.4 Mesa’s Indemnification 13 5.5 Indemnity Procedure 13 5.6 Limitations on Indemnification Obligations 14 5.7 Noncompetition; No-Hire; Confidentiality 14 5.8 Customer and Other Business Relationships 14 5.9 Further Assurances 14 5.10 Bulk Sales Compliance 15 5.11 Sole Remedy 15 5.12 Consents 15 5.13 Taxes 15 ARTICLE VI 15 Closing; Deliveries; Conditions Precedent 15 6.1 Closing 15 6.2 Deliveries 15 6.3 Reasonable Efforts 16 6.4 Conditions to Closing 16 ARTICLE VII 17 Covenants 17 7.1 General Confidentiality 17 7.2 General 17 7.3 NBBS Name 17 ARTICLE VIII 17 Miscellaneous 17 8.1 Notices 17 8.2 Entire Agreement; Incorporation 18 8.3 Binding Effect 18 8.4 Assignment 18 8.5 Waiver and Amendment 18 8.6 No Third Party Beneficiary 18 8.7 Severability 19 8.8 Expenses 19 8.9 Headings 19 8.10 Other Remedies; Injunctive Relief 19 8.11 Counterparts 19 8.12 Remedies Exclusive 19 8.13 Governing Law, Jurisdiction and Venue 19 8.14 Participation of Parties 20 8.15 Further Assurances 20 8.16 Publicity 20 Exhibits Disclosure Schedule Exhibit A – Selected Current Assets Exhibit B – Financial Statements Exhibit C – Bill of Sale Exhibit D – Assignment and Assumption Agreement Exhibit E – Assignment and Assumption of Leases Exhibit F – Assignment of Trademarks Exhibit G – Noncompetition, Nondisclosure and Nonsolicitation Agreement ASSET ACQUISITION AGREEMENT This ASSET ACQUISITION AGREEMENT (the “ Agreement ”) is dated as of August 6, 2015, by and among Mesa Laboratories, Inc., a Colorado corporation (“ Mesa ”) and North Bay/Bioscience, LLC, a Michigan limited liability company (“
